Citation Nr: 1448299	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2005 and November 2009 rating decision by the Atlanta (Decatur), Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2011 and April 2013 for further development.  

The Board's April 2013 Remand noted that in November 2012, the Veteran had submitted a timely notice of disagreement with the RO's April 2012, denial of an increased rating for PTSD.  The Veteran submitted a November 2012 communication that the Board construed as a timely notice of disagreement (NOD).  The matter was remanded for issuance of a statement of the case (SOC).  In February 2014, the RO increased the rating for PTSD to 100 percent, effective May 30, 2008, the date of service connection.  As this is a full grant of benefits, this matter is no longer before VA.

The April 2013 Remand noted that a December 2009 communication from the Veteran constituted a timely NOD in response to a November 2009 rating decision that had denied an increased rating for tinea versicolor.  As it did not appear that the AOJ had had issued an SOC (SSOC), as instructed in the March 2011 Remand, the matter was again remanded.  Manlincon v. West, 12 Vet. App. 238 (1998).  An SOC was issued in July 2014.  The Veteran did not file a substantive appeal and the issue has not been certified to the Board.  Consequently it is not before the Board.     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a July 2014 SSOC, and in other places in the Veteran's claims file, it was noted that the Veteran had been afforded a VA examination on June 7, 2011 for his back claim.  The findings were set forth in the analysis.  It was also noted that the Veteran had been awarded disability benefits from the Social Security Administration and that the decision had been reviewed, along with updated VA treatment records from the Decatur VA Medical Center.  However, a review of the Veteran's paper and electronic claims files indicates that these records, once associated with the Veteran file, are no longer of record.  As such, this matter must be remanded in order to associate these records prior to evaluating the Veteran's claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).  See also 38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should insure that all VA records of treatment for a back disability are associated with the claims folder.  

2. The AOJ should associate the June 7, 2011 VA examination report, with the Veteran claims file.

3. The AOJ should insure that the Social Security Administration decision granting disability benefits and underlying medical record are associated with the claims file.

4. Efforts to obtain records in Federal custody must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts would be futile.

5. If any benefit sought on appeal remains denied, provide issue a SSOC.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

